Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
There are two bills of exception, but both were filed too late to be considered. The testimony seems amply sufficient. Officers met appellant on a public road, and testified that he had in his truck a gallon of whiskey. Appellant's only defense was that the whisky belonged to a negro who had asked him to let him ride. He said when they met the officers the negro jumped off the truck and ran. The officers testified that they had on plain clothes when they met appellant, and that no one jumped from the truck and ran away.
The judgment will be affirmed.
Affirmed. *Page 182